Case 1:21-cv-11244-DJC Document 12-5 Filed 08/17/21 Page 1 of 2




                       Exhibit E
           Case 1:21-cv-11244-DJC Document 12-5 Filed 08/17/21 Page 2 of 2
                                            Thursday, August 12, 2021 at 4:13:27 PM Eastern Daylight Time


Subject: Religious Exemp.on not approved
Date: Thursday, July 15, 2021 at 1:56:16 PM Eastern Daylight Time
From: University Health Services

This is a response to your request for a religious waiver of the COVID-19 vaccine requirement at
UMass Boston. Upon review, the request was NOT approved. You may appeal this decision by emailing
your request and suppor.ng documents to the aUen.on of Interim Vice Chancellor Shawn DeVeau at
vcsa@umb.edu.

The best tool for a safe return to UMass Boston is vaccina.on. We urge you to reconsider your
decision. University Health Services is providing free vaccina.ons by appointment. Call 617-287-5661
or email uhscd-19test@umb.edu to schedule a visit. You can also use vaxﬁnder.mass.gov to search for
vaccina.on loca.ons in MassachuseUs. Please provide proof of vaccina.on by August 9, 2021. Follow
these steps to upload your vaccina.on records via the MyHealthBeacon Portal.




                                                                                                   Page 1 of 1
